                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS


INTERVENTIONAL PAIN                                )
CONSULTANTS, LLC &                                 )
DR. WYNNDEL TODD BUENGER,                          )
                                                   )
                          Plaintiffs,              )   Case No. 19-CV-535-SMY-RJD
                                                   )
vs.                                                )
                                                   )
WALMART INC.,                                      )
                                                   )
                          Defendant.               )


                               MEMORANDUM AND ORDER

YANDLE, District Judge:

        Plaintiffs Interventional Pain Consultants, LLC and Dr. Wynndel Todd Buenger

originally filed this tort action against Defendant Walmart Inc. in the Twentieth Judicial Circuit,

St. Clair County, Illinois.       Walmart removed the case to this Court, asserting diversity

jurisdiction pursuant to 28 U.S.C. § 1332 (Doc. 1). Now pending before the Court is the parties'

Agreed Motion to Remand (Doc. 9). For the following reasons, the Motion is GRANTED.

        A civil action may be removed to federal court if the district court has original

jurisdiction. 28 U.S.C. § 1441. Courts have original jurisdiction of civil actions if there is

complete diversity between the parties and the amount in controversy exceeds $75,000, exclusive

of interest and costs.

        In this case, Plaintiffs' have stipulated that they will not seek nor enforce any judgment in

excess of $75,000.00. The parties request that the case be remanded to state court. Given that

the amount in controversy is less than the jurisdictional minimum, this Court does not have
                                             Page 1 of 2
subject matter jurisdiction over this case is obligated to REMAND it back to the Circuit Court of

the Twentieth Judicial Circuit, St. Clair County, Illinois. The Clerk of Court is DIRECTED to

close this case.


        IT IS SO ORDERED.

        DATED: July 18, 2019


                                                    STACI M. YANDLE
                                                    United States District Judge




                                           Page 2 of 2
